PER CURIAM.
On this appeal of an order revoking probation, the defendant probationer urges that the trial court erred in admitting into evidence testimony which established that the defendant had committed several offenses other than the violation charged in the affidavit of violation of probation. The record reveals that the other offenses which were proved by the testimony were related to the offense charged in the affidavit and were admissible into evidence under the rules stated in Williams v. State, 110 So.2d 654 (Fla.1959).
An additional point questioning the sufficiency of the proof of the violation charged in the affidavit does not present reversible error upon the holding in Randolph v. State, 292 So.2d 374 (Fla.3d DCA 1974).
Affirmed.